Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered April 6, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees, and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 20 years to life, 6 to 12 years, and 1 year, respectively, unanimously affirmed.
Upon our in camera review of the search warrant materials, including the search warrant application, the police officer’s supporting affidavit, and the testimony of the confidential informant before the warrant-issuing court, we are satisfied that there was probable cause to issue the no-knock search warrant (see People v Castillo, 80 NY2d 578 [1992], cert denied 507 US 1033 [1993]; People v Edwards, 1 AD3d 277 [2003], lv denied 1 NY3d 627 [2004]). Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.